 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6    LESLIE GUY WILSON,
 7                  Petitioner,
                                                                Case No. C19-489RSL
 8           v.
                                                                ORDER TO SHOW CAUSE
 9    UNITED STATES OF AMERICA,
10                  Respondent.
11

12
            On April 5, 2019, this Court issued an Order Directing the United States to Answer §
13
     2255 Petition, in the above-captioned matter. The Order was mailed to plaintiff but was
14
     returned unopened on April 15, 2019, as petitioner apparently no longer resides at the address
15
     on file with the Court.
16
            The Clerk of Court is directed to strike the Order Directing the United States to Answer
17
     § 2255 Petition and to note a “Rule 41 dismissal proceeding” on the calendar for June 21, 2019.
18
     If plaintiff fails to notify the Court and opposing parties of his current address by that date, the
19
     Court will dismiss the action without prejudice for failure to prosecute under Local Civil Rule
20
     41(b)(2).
21
                   DATED this 18th day of April, 2019.
22

23

24                                               A
                                                 Robert S. Lasnik
25                                               United States District Judge
26

     ORDER TO SHOW CAUSE - 1
